Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 18, 2020 has been accepted and entered.
Claim Objections
Claims 10, 51, 61, 62 and 68 are objected to because of the following informalities:  
Claim 10 recites “wherein optical fibers,” however, claim 10 recites “scintillating optical fibers.” It is unclear if “optical fibers” are making reference to the already defined scintillating optical fibers or if it is defining a new element.
Claim 51 recites “changing a shape of the detector system from a first shape the selected shape using a structure of the detector system.” This appears to contain a typographical error and the Examiner assumes applicant intended --changing a shape of the detector system from a first shape to the selected shape using a structure of the detector system.--
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 12-14, 16, 18, 20, 22, 26, 27, 51, 61, 62, 68, 73 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0315376 (Safai) in view of US 2006/0060823 (Cooke).
Regarding claim 1, Safai discloses an apparatus for detecting backscatter comprising:
a structure (element 320) including a shape, wherein the shape is configured to change from a first shape to a second shape that is non-planar (see paragraph [0084] discloses that structure 320 has flexible joints so that structure element 320 can be bent at the flexible joints to conform to the shape of the object being detected, thus can be configured to change from a non-planar shape to another non-planar shape); and 
a sensor array (elements 322, 324, 326, 328, 330) comprising a flat panel (each of elements 322, 324, 326, 328, 330 are a flat panel comprising a scintillator and a light detector, see figure 1, element 
wherein the sensor array (elements 322, 324, 326, 328, 330) is configured to detect backscatter of a radiation beam formed in response to the radiation beam encountering an object (see figure 3, elements 322, 324, 326, 328 and 330 detects back scattered radiation that has interacted with object element 214).
Safai further teaches that the sensor array comprises a single scintillating material placed over all the sensor arrays (see paragraph [0069]) but does not disclose a sensor array comprising a flexible panel, the flexible panel comprising a plurality of scintillating optical fibers.
Cooke discloses large area x-ray detectors (see paragraph [0040] for detecting objects that have complex and irregular shapes (see paragraph [0040] and [0026] disclose detecting x-rays). Cooke teaches a flexible panel comprising a plurality of scintillating optical fibers (see paragraph [0039] discloses a plurality of scintillating fibers). Cooke further teaches that the use of large area flexible fibers are preferred over pixelated or flat scintillators as the can be made seamless over a large area for detection.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat scintillator of Safai with the plurality of scintillating optical fibers as disclosed by Cooke in order to detect x-rays from an irregularly shaped object over a large area and thus reduce dark contrast lines that result from the seams between the detector pixels of flat detectors (see paragraph [0041] of Cooke). Thus, one skilled in the art would 
Regarding claim 3, Safai in view of Cooke discloses the apparatus of claim 1, and Cooke further discloses that the sensor array further comprises a light detector coupled to the plurality of scintillating optical fibers (see paragraph [0034] discloses that the scintillator fibers are coupled to one or more photomultiplier tubes or photodiodes which are light detectors).
Regarding claim 12, Safai in view of Cooke discloses the apparatus of claim 1, wherein Cooke further discloses the sensor array further comprises a light detector (see paragraph [0034] discloses that the scintillator is coupled to one or more photomultiplier tubes or photodiodes which are light detectors);
wherein the plurality of scintillating optical fibers are grouped into one or more bundles, wherein each of the one or more bundles is coupled to the light detector (scintillating fibers are directed to one photomultiplier tube or one photodiode, see paragraph [0034]): and
wherein light produced by scintillation of the plurality of scintillating optical fibers is transmitted through the plurality of scintillating optical fibers to the light detector (see paragraph [0034] discloses that the scintillation light is directed to the light detector which inherently means the light created in the scintillation fiber travels or is directed to the light detector).
Regarding claim 13, Safai in view of Cooke discloses the apparatus of claim 1, wherein Safai further discloses that the structure the structure (element 320) comprises a plurality of segments (element 334, 336, 338, 340, 342) connected to each other by a number of flexible joints (see paragraph [0083] discloses the structure segments are connected to each other by flexible joints), wherein movement of at least one segment in the plurality of segments relative to another segment in the plurality of segments about a flexible joint of the number of flexible joints changes the shape of the 
Regarding claim 14, Safai in view of Cooke discloses the apparatus of claim 13, wherein the shape of the structure is configured to change in three dimensions (figure 3 discloses that element 320 conforms to the shape of a fuselage which is a three dimensional structure).
Regarding claim 16, Safai in view of Cooke discloses the apparatus of claim 1, wherein Safai further discloses that the structure (Figure 5, element 504) comprises: 
a deformable material, wherein deformation of the deformable material changes the shape of the structure.
Regarding claim 18, Safai in view of Cooke discloses the apparatus of claim 1 wherein the second shape of the structure substantially corresponds to a substantially non-planar shape of a surface of the object, wherein the first shape of the structure and the second shape of the structure are different, and wherein the second shape of the structure is a selected shape of the apparatus (see paragraph [0084], the apparatus can be conformed to any shaped object, which inherently includes a plurality of different shapes).
Regarding claim 20, Safai in view of Cooke disclose the apparatus of claim 18, and Cooke further discloses an electromechanical system configured to repeatedly reconfigure the structure as a moveable platform (Figure 1, element 110) moves the apparatus relative to the object (element 110 moves element 114 relative to element 104); 
Wherein the moveable platform (element 11) is associated with the apparatus (element 114); 
wherein the electromechanical system repeatedly reconfigures the structure using data from the sensor array (see paragraph [0061]); and
wherein the electromechanical system repeatedly reconfigures the structure such that the shape of the structure changes to substantially conform to the substantially non-planar shape of the surface of the object (see paragraph [0061]).
Regarding claim 22, Safai in view of Cooke discloses the apparatus of claim 20, further comprising:
a radiation source (element 300) configured to emit radiation (element 306), wherein the radiation comprises x-rays configured to at least partially penetrate the object (element 306 penetrates element 214); and 
a collimator (figure 1, element 120) configured to form the radiation beam using a portion of the radiation emitted by the radiation source (element 120 collimates radiation beam element 310), wherein the radiation beam is directed towards a surface of the object (see figure 3, element 306 is directed to surface of element 214).
Regarding claim 26, Safai discloses a backscatter x-ray system (element 202) comprising: 
an x-ray tube (element 300) configured to emit x-rays (element 306);
a collimator (Figure 1, element 120) configured to form an x-ray beam (element 306) using a portion of the x-rays emitted by the x-ray tube (element 120 limits the x-ray beam and thus a portion is emitted), wherein the x-ray beam is directed towards a surface of an object (element 214 is irradiated with x-rays);
a detector system (element 114 and 210) configured to detect backscatter of the x-ray beam formed in response to the x-ray beam encountering the object (element 312 are backscattered x-rays after interaction with object element 214), the detector system comprising: 
a structure (element 320) including a shape, wherein the shape is configured to change from a first shape to a second shape that is non-planar (see paragraph [0084] discloses that structure 320 has flexible joints so that structure element 320 can be bent at the flexible joints to conform to the shape of 
a sensor array (elements 322, 324, 326, 328, 330) comprising a flat panel (each of elements 322, 324, 326, 328, 330 are a flat panel comprising a scintillator and a light detector, see figure 1, element 152) comprising a plurality of scintillating plates (each element 322, 324, 326, 328, 330 includes a scintillator plate), wherein the flat panel is coupled to the surface of the structure (elements 322, 324, 326, 328 and 330 are coupled to element 320),such that the panel conforms to the shape of the structure (elements 322/324/326/328 and 330 conform to element 320) from the first shape to the second (elements 322/324/326/328/330 take the same shape as element 320).
Safai further teaches that the sensor array comprises a single scintillating material placed over all the sensor arrays (see paragraph [0069]) but does not disclose a sensor array comprising a flexible panel, the flexible panel comprising a plurality of scintillating optical fibers.
Cooke discloses large area x-ray detectors (see paragraph [0040] for detecting objects that have complex and irregular shapes (see paragraph [0040] and [0026] disclose detecting x-rays). Cooke teaches a flexible panel comprising a plurality of scintillating optical fibers (see paragraph [0039] discloses a plurality of scintillating fibers). Cooke further teaches that the use of large area flexible fibers are preferred over pixelated or flat scintillators as the can be made seamless over a large area for detection.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat scintillator of Safai with the plurality of scintillating optical fibers as disclosed by Cooke in order to detect x-rays from an irregularly shaped object over a large area and thus reduce dark contrast lines that result from the seams between the detector pixels of flat detectors (see paragraph [0041] of Cooke). Thus, one skilled in the art would 
Regarding claim 27, Safai in view of Cooke discloses the backscatter x-ray system of claim 26, and Cooke further discloses that wherein the sensor array further comprises a light detector coupled to the plurality of scintillating optical fibers (see paragraph [0034] discloses that the scintillator fibers are coupled to one or more photomultiplier tubes or photodiodes which are light detectors).
Regarding claim 51, Safai discloses a method for inspecting an object (see figure 7, element 214), the method comprising:
identifying (element 702) a selected shape for a detector system (Figure 3, element 210) in a backscatter inspection system (element 202), wherein the selected shape comprises a substantially non-planar shape corresponding to a surface of the object (element 210 corresponds to the non-planar shape of element 214);
changing (element 704) a shape of the detector system from a first shape to the selected shape using a structure of the detector system (see paragraph [0084] discloses changing the shape of structure 320),  the detector system comprising a sensor array configured to detect backscatter (see figure 3, elements 322, 324, 326, 328, 330 is a sensory array for detecting backscatter),
a sensor array (elements 322, 324, 326, 328, 330) comprising a flat panel (each of elements 322, 324, 326, 328, 330 are a flat panel comprising a scintillator and a light detector, see figure 1, element 152) comprising a plurality of scintillating plates (each element 322, 324, 326, 328, 330 includes a scintillator plate), wherein the flat panel is coupled to the surface of the structure (elements 322, 324, 326, 328 and 330 are coupled to element 320),such that the panel conforms to the shape of the structure (elements 322/324/326/328 and 330 conform to element 320) from the first shape to the second (elements 322/324/326/328/330 take the same shape as element 320),
emitting a radiation beam (element 706) towards the surface of the object (figure 3, element 300 emits x-rays toward element 214), wherein the radiation beam is formed using a portion of radiation emitted from a radiation source (element 120 is a collimator to allow only a portion of the radiation to reach object element 214), wherein the radiation comprises x-rays configured to at least partially penetrate the object (element 300 is an x-ray source that penetrates object); and
detecting backscatter (element 708) formed in response to the radiation beam encountering the object using the detector system having the selected shape (element 210 is a detector system that detects backscattered radiation after it interacts with object element 214 and element 210 has the selected shape).
Safai further teaches that the sensor array comprises a single scintillating material placed over all the sensor arrays (see paragraph [0069]) but does not disclose a sensor array comprising a flexible panel, the flexible panel comprising a plurality of scintillating optical fibers.
Cooke discloses large area x-ray detectors (see paragraph [0040] for detecting objects that have complex and irregular shapes (see paragraph [0040] and [0026] disclose detecting x-rays). Cooke teaches a flexible panel comprising a plurality of scintillating optical fibers (see paragraph [0039] discloses a plurality of scintillating fibers). Cooke further teaches that the use of large area flexible fibers are preferred over pixelated or flat scintillators as the can be made seamless over a large area for detection.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat scintillator of Safai with the plurality of scintillating optical fibers as disclosed by Cooke in order to detect x-rays from an irregularly shaped object over a large area and thus reduce dark contrast lines that result from the seams between the detector pixels of flat detectors (see paragraph [0041] of Cooke). Thus, one skilled in the art would 
Regarding claim 61, Safai in view of Cooke discloses the method of claim 51,
Cooke further discloses wherein the sensor array further comprises a light detector (see paragraph [0034] discloses that the scintillator is coupled to one or more photomultiplier tubes or photodiodes which are light detectors), wherein the plurality of scintillating optical fibers are grouped into one or more bundles (scintillating fibers are directed to one photomultiplier tube or one photodiode, see paragraph [0034]), wherein each of the one or more bundles is coupled to the light detector (see paragraph [0034] discloses that the scintillation light is directed to the light detector); and 
wherein the method further comprises:
transmitting light produced by scintillation of the plurality of scintillating optical fibers to the light detector (see paragraph [0034] discloses that the scintillation light is directed to the light detector which inherently means the light created in the scintillation fiber travels or is directed to the light detector), and 
measuring an intensity of the transmitted light via the light detector (see figure 1, is a graph of the detected intensity).
Regarding claim 62
Regarding claim 68, Safai in view of Cooke discloses the method of claim 51, further comprising:
repeatedly reconfiguring the structure as a moveable platform (Figure 1, element 110) moves relative to the object using an electromechanical system(element 110 moves element 114 relative to element 104);
wherein the moveable platform (element 11) is associated with the detector system (element 114), wherein the step of repeatedly reconfiguring the structure uses data from the sensor array (see paragraph [0061]); and
wherein the step of repeatedly reconfiguring the structure changes the shape of the detector system to substantially conform to the substantially non-planar shape of the surface of the object (see paragraph [0061]).
Regarding claim 73, Safai in view of Cooke discloses the apparatus of claim 1, wherein Cooke further discloses the plurality of scintillating optical fibers are arranged in one or more clusters (Cooke teaches a plurality of scintillating fibers, see paragraph [0039]) which is one cluster).
Regarding claim 74, Safai in view of Cooke discloses the backscatter x-ray system of claim 26, Cooke further discloses wherein the plurality of scintillating optical fibers are arranged in one or more clusters (Cooke teaches a plurality of scintillating fibers, see paragraph [0039]) which is one cluster).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safai in view of Cooke further in view of US 10,365,381 (Cahill).
Regarding claim 5, Safai in view of Cooke discloses the apparatus of claim 1 but does not disclose wherein the plurality of scintillating optical fibers are enclosed in a semi-rigid casing that allows flexible movement of the plurality of scintillating optical fibers to conform to the second shape of the structure.
Cahill teaches a conventional scintillator detector (figure 14A and 14B) including a plurality of scintillating optical fibers (element 80) enclosed in a semi-rigid casing (element 34 is a flexible housing, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Safai and Cooke with the semi-rigid casing of Cahill in order to protect the scintillator from damage during detection.
Regarding claim 6, Safai in view of Cooke further in view of Cahill discloses the apparatus of claim 5, and Cahill further discloses that the plurality of scintillating optical fibers (element 80) are arranged in one or more layers (see figure 14A element 80 are in layers) within the semi-rigid casing (element 80 are within in element 34).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safai in view of Cooke further in view of US 2006/0153341 (Guyonnet)
Regarding claim 10, Safai in view of Cooke discloses the apparatus of claim 1, but does not disclose wherein the plurality of scintillating optical fibers are arranged in one or more layers, wherein optical fibers within a first, layer of the one or more layers are arranged in an interwoven configuration.
Guyonnet discloses a conventional x-ray sensor including a plurality of scintillating optical fibers (see paragraph [0070] discloses a plurality of scintillating fibers) are arranged in one or more layers (see figure 5, a layer of fibers), wherein the optical fibers within a first layer of the one or more layers are arranged in an interwoven configuration (see paragraph [0070] discloses that the scintillating fibers are woven).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention as disclosed by Safai and Cooke with the invention as disclosed by Guyonnet in order to increase spatial resolution and positioning of the detected radiation. 
Response to Arguments
Applicant’s arguments, see page 11, filed December 18, 2020, with respect to the rejection(s) of claim(s) 1, 26 and 51 under Safai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Safai in view of Cooke (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884